DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 01/26/2022 has been entered. Claims 1-8 and 14-20 were amended. Claims 1-20 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every 112(b) rejection, and have avoided being interpreted under 112(f) as previously set forth in the Non-Final Office Action mailed on 11/15/2021. 
Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 11, 13, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Loui et al. (US 20150036931 A1), hereinafter "Loui", in view of Vehar (HOW TO USE LIGHTROOM SYNC (SYNC EDITS ON MULTIPLE IMAGES), published on 03/15/2018).
Regarding claim 1:
Loui teaches: a non-transitory computer readable medium storing an image processing program (FIG. 1, memory 30) causing a computer comprising a processor to perform functions comprising: performing image processing on an image (computer 10, processor 20); 
Executing a first processing on a target image of the first processing  (abstract: …”selecting one of the digital images as a reference image [equivalent to target image], identifying a salient region of interest in the reference image” ¶ [0021] “…Recurring This is enabled in step 101 by first computing feature points such as SIFT keypoints for each image in the image set [first processing]. Then a recurring salient ROI or object is identified in a reference image selected from the digital image set in step 102 [extracting major subject].”)
and controls the processing unit to execute second processing corresponding to the first processing on a similar image that is similar to the target image (abstract” “…identifying other digital images containing a region of interest similar to the salient region of interest in the reference image [similar images] using the set of feature points computed for each of other digital images, designating a reference location for the salient region of interest in the reference image, aligning the other digital images to the image that contains the designated reference location [second processing], ordering the image that contains the designated reference location and the other digital images, and generating a navigable view”).
Loui does not teach that the first processing is instructed by a user; and the first processing and the second processing are identical processings.
However, in a related field, Vehar (How to use lightroom sync (sync edits on multiple images) article, published on 03/15/2018) teaches: a first processing instructed by a user (Section (What is lightroom sync?) “Once you have edited an image [first processing instructed by a user] and made it the best it can be, you may want to apply those same changes or presets to other images from the same photo shoot or batch. The easiest way to do this is by using the Lightroom "Sync" option that is at the bottom of the Develop panel”; the target image is selected and a first processing is applied to the target image based on the user’s instruction, 
wherein the first processing and the second processing are identical processings (Section (What is lightroom sync?) “Once you have edited an image [first processing instructed by a user] and made it the best it can be, you may want to apply those same changes or presets [identical second processing] to other images from the same photo shoot or batch”).
The article can be accessed by going to https://www.lightroompresets.com/blogs/pretty-presets-blog/15510244-syncing-edits-on-multiple-images-in-lightroom).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Loui to incorporate the teachings of Vehar by including: a first processing instructed by a user and a second processing identical to the first processing in order to edit an image as the user desires and use said edits to be applied to similar images from the same photoshoot or batch. 
Regarding claim 2:
Loui in view of Vehar teaches: the non-transitory computer readable medium storing an image processing program according to claim 1.
Loui further teaches: perform extracting the similar image (¶ [0021] “Referring to FIG. 2, a set of digital images is received in step 100. Recurring salient ROI or object is identified by matching keypoints in reference and target images in the set of digital images. This is enabled in step 101 by first computing feature points such as SIFT keypoints for each image in the image set. Then a recurring salient ROI or object is identified in a reference image selected from the digital image set in step 102. In step 103, a scene matching algorithm is applied to identify all the other images with similar salient ROI or object as identified earlier.”).
Regarding claim 3:
Loui in view of Vehar teaches: the non-transitory computer readable medium storing an image processing program according to claim 2.
Loui further teaches: perform extracting a major subject from the target image (¶ [0021] “…Then a recurring salient ROI or object is identified in a reference image selected from the digital image set in step 102.”);
and extracting an image including the major subject as the similar image (¶ [0021] “In step 103, a scene matching algorithm is applied to identify all the other images with similar salient ROI or object as identified earlier.”).
Regarding claim 5:
Loui in view of Vehar teaches: the non-transitory computer readable medium storing an image processing program according to claim 3.
Loui further teaches: extracting the major subject based on at least one of an operation history of an instruction relevant to the first processing of the user or the target image before and after the first processing (¶ [0021] “Recurring salient ROI or object is identified by matching keypoints in reference and target images in the set of digital images. This is enabled in step 101 by first computing feature points such as SIFT keypoints for each image in the image set. Then a recurring salient ROI or object is identified in a reference image selected from the digital image set in step 102.” Identifying the object (extraction) is based on the target image after a first processing (computing feature points), and computing the feature points essentially 
Regarding claim 11:
Loui in view of Vehar teaches: the non-transitory computer readable medium storing an image processing program according to claim 3.

    PNG
    media_image1.png
    471
    635
    media_image1.png
    Greyscale
Loui further teaches: wherein the second processing is processing in which at least one of a position or a size of the major subject in the similar image after the second processing is the same as that in the target image after the first processing (¶ [0021] “…Then the corresponding ROI or object of each of the identified images is aligned (e.g., rotated, shifted, cropped) with respect to the reference location of the salient ROI or object 105.”).
Regarding claim 13: the claim limitations are similar to those of claim 11; therefore rejected in the same manner as applied above. 
Regarding claim 17:
Loui in view of Vehar teaches: the non-transitory computer readable medium storing an image processing program according to claim 1.
Loui does not teach: receiving a designation of the similar image by the user.
However, Vehar further teaches: receiving a designation of the similar image by the user (Section (How do you sync photos in lightroom?) “Highlight the other images you want to apply the changes and/or preset to by holding down your shift key and then clicking on the last image in the group”).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Loui in view of Vehar to incorporate the teachings of Vehar by including: receiving a designation of the similar image by the user in order to edit an image as the user desires and use said edit to be applied to similar images selected by the user from the same photoshoot or batch.
Regarding claim 19: the claim limitations are similar to those of claim 1; therefore rejected in the same manner as applied above. 
Regarding claim 20: the claim limitations are similar to those of claim 1; therefore rejected in the same manner as applied above. 


Claims 4, 6, 12, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Loui et al. (US 20150036931 A1),hereinafter "Loui", in view of Vehar (HOW TO USE LIGHTROOM SYNC (SYNC EDITS ONMULTIPLE IMAGES), published on 03/15/2018), and Solomon (US 20120229664 A1).
Regarding claim 4:
Loui in view of Vehar teaches: the non-transitory computer readable medium storing an image processing program according to claim 3.
Loui in view of Vehar does not explicitly teach: extracting a series of images, which are images having consecutive imaging dates and times with respect to the target image and including the major subject; and among the series of images, a first image and a last image of the series of images are arranged immediately next to images not including the major subject, as the similar images.
However, in a related field, Solomon teaches: extracting a series of images, which are images having consecutive imaging dates and times with respect to the target image and including the major subject (¶ [0038] “…For example, if there are two still images 401 which are successive on a time-series axis [images having consecutive imaging dates and times]and the time interval difference between the date/time of capturing one of these two still images 401 and the date/time of capturing the other of the two still images 401 is greater than a predetermined time period, the grouping module 306 performs grouping by using the boundary between the two still images 401 as a break-point.”);
and among the series of images, a first image and a last image of the series of images are arranged immediately next to images not including the major subject, as the similar images detects a so-called scene change point, before and after which the features of images greatly change, and performs grouping by setting each of scenes to be one section. A logic-unit group created by classification is also called an event group.”).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Loui in view of Vehar to incorporate the teachings of Solomon by including: extracting a series of images, which are images having consecutive imaging dates and times with respect to the target image and ; and among the series of images, a first image and a last image of the series of images are arranged immediately next to images not including the major subject, as the similar images in order to group images that are from the same scene and within a time period together. 
Regarding claim 6:
Loui in view of Vehar and Solomon teaches: the non-transitory computer readable medium storing an image processing program according to claim 4 as applied above.
Loui further teaches: extracting the major subject based on at least one of an operation history of an instruction relevant to the first processing of the user or the target image after the first processing (¶ [0021] “Recurring salient ROI or object is identified by matching keypoints in reference and target images in the set of digital images. This is enabled in step 101 by first computing feature points such as SIFT keypoints for each image in the image set. Then a recurring salient ROI or object is identified in a reference image selected from the digital image set in step 102.” Identifying the object (extraction) is based on the target image after a first processing (computing feature points), and computing the feature points essentially 
Regarding claim 12:
Loui in view of Vehar and Solomon teaches: the non-transitory computer readable medium storing an image processing program according to claim 4 as applied above.
Loui further teaches: wherein the second processing is processing in which at least one of a position or a size of the major subject in the similar image after the second processing is the same as that in the target image after the first processing (¶ [0021] “…Then the corresponding ROI or object of each of the identified images is aligned (e.g., rotated, shifted, cropped) with respect to the reference location of the salient”).

    PNG
    media_image1.png
    471
    635
    media_image1.png
    Greyscale



Regarding claim 15:
Loui in view of Vehar teaches: the non-transitory computer readable medium storing an image processing program according to claim 2.
Loui in view of Vehar does not explicitly teach: extracting the similar image based on an imaging interval with respect to the target image.
However, Solomon teaches: extracting the similar image based on an imaging interval with respect to the target image (¶ [0038] “…For example, if there are two still images 401 which are successive on a time-series axis [images having consecutive imaging dates and times]and the time interval difference between the date/time of capturing one of these two still images 401 and the date/time of capturing the other of the two still images 401 is greater than a predetermined time period, the grouping module 306 performs grouping by using the boundary between the two still images 401 as a break-point.”);
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Loui in view of Vehar to incorporate the teachings of Solomon by including: extracting the similar image based on an imaging interval with respect to the target image
Regarding claim 16:
Loui in view of Vehar teaches: the non-transitory computer readable medium storing an image processing program according to claim 15.
Loui in view of Vehar does not explicitly teach: extracting a series of images, which are images having consecutive imaging dates and times with respect to the target image and  among the series of images, a first image of the series of images is arranged immediately after an image whose imaging interval with respect to an immediately following image is longer than a set interval and an image whose imaging interval with respect to an immediately preceding image is longer than the set interval, as the similar images.
However, in a related field, Solomon teaches: extracting a series of images, which are images having consecutive imaging dates and times with respect to the target image and including the major subject (¶ [0038] “…For example, if there are two still images 401 which are successive on a time-series axis [images having consecutive imaging dates and times]and the time interval difference between the date/time of capturing one of these two still images 401 and the date/time of capturing the other of the two still images 401 is greater than a predetermined time period, the grouping module 306 performs grouping by using the boundary between the two still images 401 as a break-point.”);
among the series of images, a first image of the series of images is arranged immediately after an image whose imaging interval with respect to an immediately following image is longer than a set interval and an image whose imaging interval with respect to an immediately preceding image is longer than the set interval, as the similar images (¶ [0038] “…For example, if there are two still images 401 which are successive on a time-series axis images having consecutive imaging dates and times]and the time interval difference between the date/time of capturing one of these two still images 401 and the date/time of capturing the other of the two still images 401 is greater than a predetermined time period, the grouping module 306 performs grouping by using the boundary between the two still images 401 as a break-point. In addition, if the still images 401 are images of frames constituting moving picture data, the grouping module 306 detects a so-called scene change point, before and after which the features of images greatly change, and performs grouping by setting each of scenes to be one section. A logic-unit group created by classification is also called an event group.”).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Loui in view of Vehar to incorporate the teachings of Solomon by including extracting a series of images, which are images having consecutive imaging dates and times with respect to the target image and  among the series of images, a first image of the series of images is arranged immediately after an image whose imaging interval with respect to an immediately following image is longer than a set interval and an image whose imaging interval with respect to an immediately preceding image is longer than the set interval, as the similar images in order to group images that are from the same scene and within a predetermined time period together. 


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Loui (US 20150036931 A1), in view of Vehar (HOW TO USE LIGHTROOM SYNC (SYNC EDITS ONMULTIPLE IMAGES), published on 03/15/2018), and Photography Essentials (Lightroom Auto Spot Removal, Published on 06/11/2014).
Regarding claim 14:
Loui in view of Vehar teaches: the non-transitory computer readable medium storing an image processing program according to claim 3.
While Vehar shows that a spot removal option which can be synced to similar images in the Synchronize settings FIG.  Vehar does not explicitly explain how this option works. 
Loui in view of Vehar does not explicitly teach: extracting an exclusion target subject, which is a subject to be excluded, from the target image, and the second processing includes processing for excluding the exclusion target subject from the similar image.
However, in a related field, Photography Essentials (Lightroom Auto Spot Removal article, published 06/11/2014 ) which shows the same Synchronize settings FIG as Vehar, explains how it is done and teaches: extracting an exclusion target subject, which is a subject to be excluded, from the target image, and the second processing includes processing for excluding the exclusion target subject from the similar image (“If you remove spots [exclude target subject] on one image [target image] you can then Sync Settings to apply that spot removal to the other pictures [similar images]”; “Then select the others and click the Sync Settings button on the bottom right panel”; “This technique can save huge amounts of time once you get the hang of it” the article can be accessed by going to https://www.photographyessentials.net/lightroom-auto-spot-removal/).

    PNG
    media_image2.png
    527
    920
    media_image2.png
    Greyscale

Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Loui in view of Vehar to incorporate the teachings of Photography Essentials by including: extracting an exclusion target subject, which is a subject to be excluded, from the target image, and the second processing includes processing for excluding the exclusion target subject from the similar image in order to save time by editing multiple images at once.
Allowable Subject Matter
Claims 7-10 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 7: Loui in view of Vehar teaches all the limitations of base claim 5. However, the prior art fails to teach, disclose, or suggest extracting the major subject based on 
Regarding claim 8: Loui in view of Vehar teaches all the limitations of base claim 6. However, the prior art fails to teach, disclose, or suggest extracting the major subject based on at least one of a degree of reflection of each subject in the target image after the first processing OR a distance between the subject and an operation point of the user on the target image in the operation history.
Regarding claim 9: claim 9 depends from 7; therefore allowable for the same reasons. 
Regarding claim 10: claim 10 depends from 8; therefore allowable for the same reasons. 
Regarding claim 18: Loui in view of Vehar teaches all the limitations of base claim 1. Vehar further teaches managing an execution history of the first processing (storing the first processing actions made on the selected image to be applied to other images). However, the prior art fails to teach, disclose, or suggest not executing the second processing on the similar image, on which the first processing has already been executed, with reference to the execution history.
Response to Arguments
Applicant's arguments filed 01/26/2022 have been fully considered but they are not persuasive. 
The applicant on page 12 of the response argues that claim 1 as amended is not disclosed by the cited prior art, especially the newly added limitation “wherein the first processing and the second processing are identical processings” The applicant points out the two processings disclosed by Loui as being two different processes. 
While the examiner agrees that Loui doesn’t disclose applying identical processes to the two images. 
The examiner respectfully disagrees that Vehar also fails to remedy the issue, as applied now in the rejection of claim 1, Vehar indeed discloses applying identical processes to similar images. The rejection is reproduced here “wherein the first processing and the second processing are identical processings (Section (What is lightroom sync?) “Once you have edited an image [first processing instructed by a user] and made it the best it can be, you may want to apply those same changes or presets [identical second processing] to other images from the same photo shoot or batch”).” Therefore, the argument is not persuasive. 
The applicant further argues in page 13, of the response that based on the annotated FIG. 6 of Loui as inserted on page 7 of the Non-final Office action “it is quite evident that the similar image is not similar to the target image at all which is also contrary to claim 1”; 
the examiner respectfully disagrees;
 the current pending application discloses in ¶ [0006] “…images having a certain relationship, such as a similar composition, will be abbreviated as similar images. The similar images are, for example, images obtained by performing imaging at the same imaging location while slightly changing the angle of view without taking time or images captured using a continuous imaging function” 
and Loui in the abstract discloses “…selecting one of the digital images as a reference image [target image], identifying a salient region of interest in the reference image, identifying digital images containing a region of interest similar to the salient region of interest in the reference image [similar images] using the set of feature points computed for each of other digital images” 
A person of ordinary skill in art can reasonably consider an image having the same region of interest of the same object as a target image to be a similar image. 
Moreover, assuming arguendo, that Loui fails to disclose similar images to the target image, Vehar still discloses in section (What is lightroom sync?) “Once you have edited an image [target image] and made it the best it can be, you may want to apply those same changes or presets to other images from the same photoshoot or batch [similar images]”). Which is similar to the definition of similar image to the target image in the current application as underlined above. Therefore, the argument is not persuasive.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
How to Crop Multiple Images at Once in Photoshop by Radu Stephan, June 13, 2017, teaches: how to crop photos in bulk, assuming they need to be cropped in the same manner. The article can be accessed by visiting https://www.batchphoto.com/blog/how-to-crop-multiple-images-at-once-in-photoshop/#:~:text=In .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASSIM MAHROUKA whose telephone number is (571)272-2945. The examiner can normally be reached Monday-Thursday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/WASSIM MAHROUKA/
Examiner, Art Unit 2665             

/EDWARD F URBAN/Supervisory Patent Examiner, Art Unit 2665